          Case 2:19-cv-00235-GMN-VCF Document 41 Filed 06/11/21 Page 1 of 6



 1   STEVEN T. JAFFE, ESQ.
     Nevada Bar No. 007035
 2   sjaffe@lawhjc.com
     CINDIE D. HERNANDEZ, ESQ.
 3   Nevada Bar No. 007218
     chernandez@lawhjc.com
 4

 5        HALL JAFFE & CLAYTON, LLP
                7425 Peak Drive
 6          Las Vegas, Nevada 89128
                 (702) 316-4111
 7             Fax (702) 316-4114

 8   Attorneys for Defendant Tipkamol Kidkan

 9
                                UNITED STATES DISTRICT COURT
10
                                        DISTRICT OF NEVADA
11
     LYSCOTT KENWIN DURANT, individually, CASE NO. 2:19-cv-00235-GMN-VCF
12
                                    Plaintiffs,
13
            vs.                                          STIPULATION AND ORDER TO
14                                                       EXTEND DISCOVERY DEADLINES
     TIPKAMOL KIDKAN, individually; SIXT                 [SEVENTH REQUEST]
15   RENT A CAR, LLC; A foreign Limited
     Liability Company; DOE INDIVIDUALS 1-
16   20, inclusive; and ROE CORPORATIONS 1-
     20;
17
                                    Defendants.
18

19
           IT IS HEREBY STIPULATED AND AGREED, in compliance with Local Rules 26-3
20
     and IA 6-1, that the remaining discovery deadlines shall be extended 150 days. The parties
21
     continue to exercise their best efforts to resolve this matter through private mediation.
22
     However, while preparing for mediation, it was discovered that the Plaintiff was involved in a
23
     subsequent motor vehicle accident on October 27, 2020, which may require the reopening of
24
     Plaintiff’s deposition. Additionally, the parties may need to obtain supplemental expert
25
     reports regarding opinions on the impact, if any, that subsequent accident had on Plaintiff’s
26
     claimed injuries, damages and losses herein. Defendant Kidkan, through her counsel, has
27
     subpoenaed Plaintiff’s providers for records pertaining to that accident, which have yet to be
28

                                                     1
          Case 2:19-cv-00235-GMN-VCF Document 41 Filed 06/11/21 Page 2 of 6



 1   received. Necessarily, the information contained therein may impact Plaintiff’s damage

 2   computation herein.

 3          The current discovery deadline is July 13, 2021, which cannot accommodate the

 4   necessary discovery remaining without causing each of them undue prejudice.

 5         It is the parties’ seventh request for an extension.

 6   A.    The Parties Have Completed The Following Discovery To Date:

 7         1.      Plaintiff: Plaintiff made initial disclosures on April 1, 2019. Supplements were

 8   made on or about May 11, 2020, May 12, 2020, and July 25, 2020. In his July 25, 2020,

 9   supplemental disclosure, Plaintiff designated several experts, including Jason Garber, M.D.,
10   Randall Yee, D.O., Jorg Rosler, M.D., Timothy J. Reust, and, Janet E. Bauman, Ph.D./Louis

11   F. Mortillaro, Ph.D, each of whom have published extensive written reports setting forth their

12   respective opinions regarding Plaintiff’s injuries and damages.

13         Plaintiff also served Defendant Kidkan with Interrogatories and Requests for Production

14   on July 23, 2019, and she responded on August 19, 2019. Plaintiff served Defendant Sixt Rent

15   A Car, LLC with written discovery on May 1, 2020, to which it responded on July 31, 2020.

16         The Plaintiff conducted Defendant Kidkan’s deposition on June 3, 2020, and percipient

17   witness Edward Samandi’s deposition on August 19, 2020.

18         2.      Defendants. Defendants’ initial disclosures were made on April 11, 2019.

19   Supplements followed on or about August 27, 2019, October 18, 2019, January 15, 2020, May
20   13, 2020, July 16, 2020, November 13, 2020, and April 14, 2021. Defendants similarly

21   designated experts, including Hugh Bassewitz, M.D., Lewis Etcoff, Ph.D., David J. Oliveri,

22   M.D., Maryann Shannon, M.D., and J. Pablo Villablanca., M.D, each of whom have published

23   multiple written reports setting forth their respective opinions regarding Plaintiff’s injuries and

24   damages, and responding to Plaintiff’s experts’ opinions regarding same.

25         In June 2019, Defendants subpoenaed medical records from 18 of Plaintiff’s medical

26   care providers, and the Nevada Highway Patrol. Defendants’ pursuit of these extensive
27   records was recently completed and disclosed.

28

                                                     2
              Case 2:19-cv-00235-GMN-VCF Document 41 Filed 06/11/21 Page 3 of 6



 1            Defendants served Plaintiff with Interrogatories, Requests for Production of Documents,

 2   and Requests for Admission on 12/4/19, and responses were received January 13, 2020.

 3            The Defendants conducted Plaintiff’s deposition on January 17, 2020, and the

 4   deposition of Nevada Highway Patrol Officer Patricia Mendoza on February 6, 2020.

 5            The Defendants recently learned of a subsequent motor vehicle accident involving the
 6   Plaintiff, which is the subject of current discovery efforts between the parties. It is expected
 7   that the discovery regarding that matter will take approximately 90 additional days to acquire,

 8   evaluate, and determine whether the matter may be resolved through mediation rather than a
 9   trial.
10            As a result of the foregoing discovery efforts, and applicable state and federal law,
11   Defendant Sixt Rent A Car, LLC was dismissed with prejudice (EDC No. 39).
12   B.       The Following Discovery Remains To Be Completed:

13            1.     Depositions:

14                   The following depositions remain to be taken:

15                   i) potential reopening of Plaintiff’s deposition to address the impact of his

16   subsequent motor vehicle accident upon the injuries and damages sought herein;

17                   ii) accident witness Aek Ussivakul (a Thailand resident);

18                   iii) treating physician(s) of the Plaintiff;

19                   iv) expert witnesses; and,
20                   v) other witnesses to be determined.

21            2.     This list is a good faith effort by the parties to continue with planned discovery.

22   The list is not considered exhaustive by the parties, and each anticipate that they will need to

23   conduct other forms of discovery not specifically delineated herein, and they anticipate doing

24   so on an as-needed basis.

25   C.       Why Discovery Cannot Be Completed According To Current Deadlines:

26            Good cause exists in this case to extend all applicable discovery dates and deadlines by
27   150 days. Meaningful overtures were made by the parties to resolve the case in lieu of

28   incurring significant expert discovery costs and further trial preparation/litigation expenses as

                                                         3
           Case 2:19-cv-00235-GMN-VCF Document 41 Filed 06/11/21 Page 4 of 6



 1   outlined herein. The first available setting for selected mediator, the Honorable Jennifer

 2   Togliatti, was November 23, 2020. Unable to resolve the claim in mediation, the parties were

 3   forced to return to formal litigation and pretrial preparation.

 4         Moreover, the parties are amenable to conducting relevant and proportional additional

 5   discovery to assist in returning the matter for a second mediation effort. However, both parties

 6   understand and agree that additional information is required from Plaintiff and the parties’

 7   respective experts to ensure that a second mediation setting is appropriate.

 8         Accordingly, the pending July 13, 2021, discovery cutoff does not afford the parties

 9   sufficient time to complete the expert discovery phase of litigation and to prepare the case for

10   a second mediation. Consequently, an additional 150 days is sought to complete discovery.

11   D.    Proposed Schedule of Discovery:

12         The parties jointly agree that discovery deadlines should be adjusted as follows:

13                                                         Current Deadline       Proposed Deadline

14         Motion to Amend Pleadings or Add Parties         closed                closed

15         Initial Expert Disclosure Deadline               closed                closed

16         Interim Status Report                            closed                closed

17         Rebuttal Expert Disclosure Deadline              closed                closed

18         Discovery Cutoff                                 7/13/21               12/13/21

19         Dispositive Motion Deadline                     8/13/21                1/13/22
20         Joint Pre-trial Order                           9/16/21                2/16/22

21         *If dispositive motions are filed, the deadline for filing the joint pre-trial order will be
22         suspended until 30 days after decision on the dispositive motions or further order of the
           court.
23
           The parties respectfully request that this Stipulation and Order to Extend Discovery
24
     (Seventh Request) be granted, and that the Court adopt the proposed dates set forth above.
25
     ///
26
     ///
27
     ///
28
     ///
                                                      4
          Case 2:19-cv-00235-GMN-VCF Document 41 Filed 06/11/21 Page 5 of 6



 1         This Stipulation and Order is timely under LR 26-3 as more than twenty-one (21) days

 2   remain before the soonest deadline sought to be extended by this Stipulation.

 3
     DATED this 11th day of June, 2021.                DATED this 11th day of June, 2021.
 4
     HALL JAFFE & CLAYTON, LLP                         DIMOPOULOS INJURY LAW
 5
     /s/ Cindie D. Hernandez                           /s/ Paul A. Shpirt
 6   STEVEN T. JAFFE, ESQ.                             STEVE DIMOPOULOS, ESQ.
     Nevada Bar No. 7035                               Nevada Bar No. 12729
 7   CINDIE D. HERNANDEZ, ESQ.                         PAUL A. SHPIRT, ESQ.
     Nevada Bar No. 7218                               Nevada Bar No. 10441
 8   7425 Peak Drive                                   6830 S. Rainbow Blvd., Ste. 200
     Las Vegas, Nevada 89128                           Las Vegas, NV 89118
 9   Attorneys for Defendant Tipkamol Kidkan           Attorneys for Plaintiff
10

11                                              ORDER

12         IT IS SO ORDERED.
13

14
                                         UNITED STATES MAGISTRATE JUDGE
15                                                6-11-2021
                                         Dated ______________________________
16

17

18

19
20

21

22

23

24

25

26
27

28

                                                   5
           Case 2:19-cv-00235-GMN-VCF Document 41
                                               40 Filed 06/11/21 Page 6 of 6



 1                              CERTIFICATE OF SERVICE
 2         I certify that I am an employee of HALL JAFFE & CLAYTON, LLP, and on June 11,

 3   2021, I served a copy of the foregoing STIPULATION AND ORDER TO EXTEND

 4   DISCOVERY DEADLINES (SEVENTH REQUEST) as follows:

 5   [ ]   U.S. MAIL — By depositing a true copy thereof in the U.S. Mail, first class postage
           prepaid and addressed as listed below; and/or
 6
     [ ]   FACSIMILE — By facsimile transmission to the facsimile number(s) shown below;
 7         and/or
 8   [ ]   HAND DELIVERY — By hand-delivery to the addresses listed below; and/or
 9
     [X]   ELECTRONIC SERVICE — Pursuant to the Court’s CM/ECF e-filing
10         system.

11                                    Steve Dimopoulos, Esq.
                                           Paul Shpirt, Esq.
12                                 DIMOPOULOS INJURY LAW
                                   6830 S. Rainbow Blvd., Ste. 200
13
                                        Las Vegas, NV 89118
14                                      Attorneys for Plaintiff

15

16                                 /s/ Michele Stones
                                         An Employee of
17                               HALL JAFFE & CLAYTON, LLP

18

19
20

21

22

23

24

25

26
27

28

                                                  6
